Citation Nr: 0737223	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-40 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for defective hearing in 
right ear, post-operative residuals of right mastoidectomy. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from November 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's 
application to reopen his service connection claim for 
defective hearing in right ear, post-operative residuals of 
right mastoidectomy.  In March 2006, the Board reopened the 
service connection claim and remanded for further 
development.       

A May 2006 statement in support of claim by a private 
psychiatrist could be construed as a service connection claim 
for post-traumatic stress disorder (PTSD) based on combat 
service in Korea.  This matter is referred to the RO for 
appropriate action. 


FINDING OF FACT

Defective hearing in right ear, post-operative residuals of 
right mastoidectomy is not shown on separation examination, 
did not manifest until many years post- service discharge, 
and has not been shown to be related to the veteran's active 
duty service.


CONCLUSION OF LAW

Defective hearing in right ear, post-operative residuals of 
right mastoidectomy was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The duties to notify and assist have been met.  In 
correspondence dated March 2006, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The veteran's service medical 
records, for the most part, were not on file and according to 
the record, were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The separation examination report is the only 
record available.  In cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Service Connection

The veteran is claiming service connection for defective 
hearing in the right ear, post-operative residuals of right 
mastoidectomy (right ear disability).  In his notice of 
disagreement, the veteran stated that he was exposed to 
explosions during combat action in Korea where his right ear 
drum "exploded."  

The veteran submitted three witness statements in support of 
his claim.  All three witnesses recalled the veteran serving 
with them in a Tank Company of the 65th Infantry in Korea.  
They recalled that the veteran injured his right ear during 
mortar attack by the enemy.  V.M.M. recalled that the veteran 
bled out of his right ear and was taken to the hospital.  The 
veteran returned to the tank platoon the next day.  The 
veteran complained several times that his ear was bothering 
him after the injury.  Another witness remembered the veteran 
complaining of pain in his head with hearing problems.  

Service record Form DD 214 showed that the veteran received 
the Korean Service Medal with 3 Bronze Stars and the Combat 
Infantryman Badge.  

The only service medical record the RO received from the 
National Personnel Records Center (NPRC) is an October 1953 
separation examination report.  The report indicates that the 
ears were evaluated as normal.  No abnormalities of the ears 
were noted.  Hearing was considered normal on whispered voice 
test.   

A private physician, R. L.R., M.D., indicated that he had 
been treating the veteran since 1970.  See September 20, 1976 
Statement.  According to Dr. R., in 1970, the veteran came 
complaining of tinnitus and vertigo.  He claimed that this 
started in Korea while serving in a tank company.  The 
physician stated that x-rays performed showed sclerosis of 
the right mastoid consistent with right chronic mastoiditis.  
In June 1970, he underwent an exploratory tympanostromy.  In 
October 1970, a myringotomy was performed because the veteran 
developed occlusion of eustachian tube.  A similar procedure 
was performed in March 1971.  An ear tube insertion was 
performed in April 1971 with follow-up treatment in October 
1973, January 1975, and December 1975.   

In a September 1975 VA treatment record, the veteran 
complained of fullness in the right ear.  Evaluation noted 
right tympanic membrane perforation.  An October 1976 VA 
operation report noted that a right modified radical 
mastoidectomy was performed.  A diagnosis of right hearing 
loss with chronic mastoiditis was noted.  

An April 1977 VA examination indicated that the veteran 
complained of a history of recurrent discharge form his right 
ear since 1951.  In addition to right ear hearing loss, the 
veteran also complained of dizziness with vertigo and loss of 
consciousness.  The impression was: status post right 
modified radical mastoidectomy; moderate mixed type hearing 
loss, right ear and; no active ear disease. 

In an April 2002 statement, P.R.M., MD. indicated that the 
veteran stated that he was exposed to severe loud noise in 
1952.  He immediately suffered otorraghia by the right ear.  
During the subsequent years he continued suffering right ear 
infection and suppuration.  The veteran stated that 
progressive hearing loss started in 1960.  During his last 
examination in April 2002, the veteran presented a right ear 
large mastoid bowl with retracted tympanic membrane dry.  
Audiogram results showed moderate to severe mixed hearing 
loss, right ear.  After examining the veteran and evaluating 
his medical record, Dr. M. stated that the veteran suffers of 
chronic right ear infection and hearing loss; apparently 
secondary to the initial trauma he suffered during active 
service in 1951.     

Following the March 2006 Board remand, the veteran underwent 
a VA examination in September 2006.  The VA physician, who 
examined the veteran, the claims file and medical records in 
September 2006, indicated that there was no documented 
evidence of right ear problems on discharge from service.  
The physician noted the veteran's in-service complaints of 
exposure to an explosion near the right ear in Korea with 
subsequent complaints of dizziness and recurrent ear 
infections.  The physician noted that the right mastoidectomy 
performed in 1976, occurred 23 years after his discharge.  
Following examination, the physician concluded that it was 
less likely than not that the veteran's current mastoiditis 
is due to service.  The veteran's hearing loss may be due to 
age, although the mastoidectomy could cause some conductive 
hearing loss.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304 (2007).  'Service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  Subsequently, the 
United States Court of Appeals for Veterans Claims, in 
addressing section 1154(b), explained that the provision of 
this section does not provide a substitute for medical nexus 
evidence, but rather serves only to reduce the evidentiary 
burden for combat veterans with respect to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, there is no competent medical evidence showing 
treatment for residuals of any right ear injury in service.  
However, lay evidence in this case, provided by the veteran 
and three witness statements, is credible in showing that the 
veteran injured his right ear in service and is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence in service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304 (2007).  The veteran is also 
credible to state that he received treatment for an injury to 
his right ear in service.  Therefore, the evidence supports a 
finding that the veteran incurred an injury to the right ear 
in service, despite the lack of evidence of medical treatment 
in service. 

While the veteran incurred an injury to the right ear in 
service, the competent medical evidence indicated that no 
permanent residuals resulted from this injury.  The Board 
recognizes the veteran's complaints that he has had right ear 
problems since his in-service injury; however, the separation 
examination fails to show any chronic right ear disability 
resulting from any in-service injury.  The first evidence of 
treatment for his current right ear disability is dated in 
1970, approximately seventeen years following separation from 
service.  

In weighing the two etiological opinions, the Board finds 
that the September 2006 VA examination report is more 
persuasive evidence than the April 2002 private medical 
opinion.  The VA etiological opinion was based upon both 
examination of the veteran and review of the claims folder, 
including the separation examination report.  It is clear 
that the lack of clinical evidence of any chronic right ear 
disability on separation examination was a determinative 
factor in the VA medical opinion.  The private etiological 
opinion indicated that post-service medical records were 
reviewed.  In contrast to the VA examiner, there was no 
indication that Dr. M. reviewed the claims folder.  There was 
also no discussion of the clinical findings from the 
separation examination from service.   Based upon the 
separation examination, the lack of medical evidence after 
service until 1970, and the VA etiological opinion, the Board 
finds that the veteran's in-service right ear injury was 
temporary in nature and did not result in a chronic right ear 
disability.  The veteran's current right ear disability is 
not otherwise related to service.  

A clear preponderance of the evidence reflects that he does 
not have a chronic right ear disability that was incurred in 
line of duty or is otherwise related to service.   As the 
preponderance of the evidence is against the claim, the 
benefit-of- the-doubt doctrine does not apply, and it must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for defective hearing in right ear, post-
operative residuals of right mastoidectomy is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


